Whitfield v Q-Boro Books (2018 NY Slip Op 01552)





Whitfield v Q-Boro Books


2018 NY Slip Op 01552


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Renwick, J.P., Richter, Andrias, Kapnick, Kahn, JJ.


5937N 400242/11

[*1] John Whitfield, Plaintiff-Appellant,
vQ-Boro Books, et al., Defendants. Paul A. Chin, Esq. Nonparty Respondent.


John Whitfield, appellant pro se.
Paul A. Chin, New York, respondent pro se.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 10, 2017, which denied plaintiff's motion to hold nonparty witness Paul A. Chin in civil contempt of court for disobeying a trial subpoena, unanimously affirmed, without costs.
CPLR 2303(a) provides, in relevant part, that "a subpoena requiring attendance or a subpoena duces tecum shall be served in the same manner as a summons." Here, plaintiff admitted that he did not properly serve Chin with the trial subpoena. Because
service was improper, there was no lawful judicial order in effect for Chin to disobey (see El-Dehdan v El-Dehdan, 26 NY3d 19, 29 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK